Aug. V7.

 

2020 10:47AM Lorain County Clerk of Courts No. 5567 =P. I
Case: 1:20-cv-01976-SO Doc #: 1-1 Filed: 09/02/20 1o0f 6. PagelD #: 5

Tom Orlando
Lorain County Clerk of Courts

Records Office : (440) 329-5511
) ae Fax: (440) 329-5400
mae www .loraincounty.us/clerk

FAX/EMAIL COVER SHEET

DATE: AUGUST 17, 2020 FAX #: 513-361-0335
EMAIL:

TO: ROETZEL & ANDRESS

ATTN: CHARLOTTE

FROM: BOBBI
DESCRIPTION: CASE NO. 20CV201615 - COMPLAINT

NUMBER OF PAGES (INCLUDING COVER): 4

IF THERE ARE ANY PROBLEMS RECEIVING THIS
TRANSMISSION, PLEASE CALL AS SOON AS POSSIBLE
AT THE NUMBER LISTED ABOVE.
Aug. 17. 2020 10:47AM Lorain County Clerk of Courts No. 5567 =P 2
Case: 1:20-cv- -01976- SO Doc #: 1-1 Filed: 09/02/20 “2.0f 6. PagelD #: 6

FILED
LORAI COUNTY

IN THE COURT OF COMMON PLEAS
i020 AUS 10 ACSRAIN COUNTY, OHIO

mame 20 CV 201615

5287 Pleasant St

N. Ridgeville, OH 44039
Plaintiff JUDGE MARK A. BETLESKI

COMPLAINT

(Jury Demand Endorsed

Hereon}

V5.

LELAND COURTNEY
44 Goss Lane
Fair Grove, MO 65648

and (ENTE...

FBNT, LLC.

4A Goss Lane

Falr Grove, MO 65648
Defendants

ee el et eel et ie Tiel Thee Ta Mine Ta et el Me

COUNT

1. On or about August 13, 20108, in Lorain County, Ohlo, Defendant
Leland Courtney (hereinafter “Courtney”) negligently operated a
motor vehicle so as to cause a collision with a vehicle driven by the

Plalntif,
Aug. 1/4. 2020 10:48AM Lorain County Clerk of Courts No. 5567 =P. 3
Case: 1:20-cv-01 976 5-SO Doc #: 1-1 Filed: 09/02/20 3 of 6. PagelD #: 7

2, As a proximate result of the Defendants’ actions, the Plaintiff
suffered injuries to her back, neck, shhoulder, head and other body

parts, some of which are continulng and permanent in nature.

3. As a proximate result of the Defendants' actions, the Plaintiff
Incurred medical expensed in the approximate amount of

$40,000.00 and expects to incur further such expenses,

4, AS a proximate result of the Defendants’ actlons, the Plaintiff has
experienced and will continue to experlence physical pain and

suffering, mental angulsh and a diminished quality of life.

COUNT II
5, Plalntiff realleges each and every allegation set forth in Paragraphs

]-4 hereof as if fully rewritfted hereln.

6, At all times pertinent hereto, FBNT, L.L.C. (hereinafter “FBNT”) was
the employer of Defendant Courtney and the owner of the vehicle

driven by Courtney.

7. At all times pertinent hereto Defendant Courtney was acting In the
scope of hls employment with FBNT and in the furtherance of its

interests.
Aug. 1/4. 2020 10:48AM Lorain County Clerk of Courts No 5567 P.

Case: 1:20-cv-01976-SO Doc#: 1-1 Filed: 09/02/20 4,of 6. PagelD #: 8

8. As a result of the relationship between Defendants FBNT and
Courtney, FBNT Is vicariously liable for the actions of Courtney as set

forth herein.

WHEREFORE, Plaintiff dermands judgment against the Defendants,
jointly and severally, In an amount sufficient to compensate her for the
damages she has sustained, in an amount in excess of $25,000.00, jolus

costs, and any other relief deemed just and equitable by this Court,

 

Kenneth R. Hurley (0029509)
Attomey for Plaintiff

12351 Prospect Road
Strongsville, OH 4414
330/998-1757
royaltonilaw@aol.com

f

JURY DEMAND

Plaintiff demands that this case be trled before a jury.

Kenneth R, Hurle

f
Sep 02 2020 12:22PM Lorain County Clerk 4403295404 page 1
* Case: 1:20-cv-01976-SO Doc #: 1-1 Filed: 09/02/20 5 of 6. PagelD #: 9

 

 

 

LORAIN COUNTY COURT OF COMMON PLEAS

LORAIN COUNTY JUSTICE CENTER
225 COURT STREET
ELYRIA, OHIO 44035

  

DIANA WHITE CASE NO. 20CV201615
5287 PLEASANT ST
NORTH RIDGEVILLE, OH 44039

VS.

TO: LELAND COURTNEY
44 GOSS LANE
FAIR GROVE, MO 65648

SUMMONS ON COMPLAINT

You have been named defendant in a complaint filed in Lorain County Court of Common Pleas by
plaintiff(s):

DIANA WHITE
5287 PLEASANT ST
NORTH RIDGEVILLE, OH 44039

A copy of the complaint is attached hereto. The name and adcress of the plaintiff's attorney is:

KENNETH R HURLEY

12351 PROSPECT ROAD

STRONGSVILLE, OH 44149

You are hereby summoned and required to serve a copy of your answer to the complaint upon the
plaintiffs attorney, or upon the plaintiff, if he has no attorney of record, within TWENTY-EIGHT (28) DAYS
after service of this summons on you, exclusive of the day you receive it. Your answer must ALSO be
fied with this Court within three (3) days after you serve, (delivered or by mail), a copy of your answer on
the plaintiff's attorney.

if you fail to appear and defend, judgment by default will be rendered against you for the relief demanded
in the compiaint.

TOM ORLANDO

CLERK OF COURTS OF COMMON PLEAS

LORAIN COUNTY, OHIO

BY: AHS uu

Deputy Clerk

*20CV201615*

 

 

 

 

 

 

 

 

 
Sep 02 2020 12:22PM Lorain County Clerk 4403295404 page 2
* Case: 1:20-cv-01976-SO Doc #: 1-1 Filed: 09/02/20 6 of 6. PagelD #: 10

 

 

 

 

LORAIN COUNTY COURT OF COMMON PLEAS
LORAIN COUNTY JUSTICE CENTER
225 COURT STREET
ELYRIA, OHIO 44035

  

DIANA WHITE CASE NO. 20CV201615
5287 PLEASANT ST

NORTH RIDGEVILLE, OH 44039
VS.

TO: FBNT LLC
44 GOSS LANE
FAIR GROVE, MO 65648

SUMMONS ON COMPLAINT

You have been named defendant in a complaint filed in Lorain County Court of Common Pleas by
plaintiff(s):

DIANA WHITE
5287 PLEASANT ST
NORTH RIDGEVILLE, OH 44039

A copy of the complaint is attached hereto. The name and address of the plaintiff's attorney is:

KENNETH R HURLEY

12351 PROSPECT ROAD

STRONGSVILLE, OH 44149

You are hereby summoned and required to serve a copy of your answer to the complaint upon the
plaintiffs attorney, or upon the plaintiff, if he has no attorney of record, within TWENTY-EIGHT (28) DAYS
after service of this summons on you, exclusive of the day you receive it. Your answer must ALSO be
filed with this Court within three (3) days after you serve, (delivered or by mail), a copy of your answer on
the plaintiff's attorney.

If you fail to appear and defend, judgment by default will be rendered against yau for the relief demanded
in the complaint.

TOM ORLANDO

CLERK OF COURTS OF COMMON PLEAS

LORAIN COUNTY, OHIO

BY: if ey i Lah
~" Deputy Clerk

*20CV201615*

 

 

 

 

 

 

 

 

 
